IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 CENTRAL DAUPHIN SCHOOL DISTRICT,               :   No. 287 MAL 2021
                                                :
                     Petitioner                 :
                                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
              v.                                :   Commonwealth Court
                                                :
                                                :
 VALERIE HAWKINS, FOX 43 NEWS AND               :
 THE COMMONWEALTH OF                            :
 PENNSYLVANIA, OFFICE OF OPEN                   :
 RECORDS,                                       :
                                                :
                     Respondents                :


                                        ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2021, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issue. The issue, as stated by Petitioner, is:


      Whether the Commonwealth Court committed reversible error by ordering
      disclosure and mandating redaction of a student education record that is
      exempt from public access under state and federal law – specifically,
      FERPA and Section[s] 102 and 305(a) of the Pennsylvania Right-to-Know-
      Law?